Territory or Michigan supreme court — ss in chancery
The United States of America, to John P Sheldon
[seal] We command you, that laying aside all and singular your business and excuses you be and appear before the Judges of the Supreme Court of the Territory of Michigan sitting in Chancery at the Council House in the City of Detroit forthwith, then and there to give evidence in a case to be tried between William Russell Complainant and Solomon Sibley Administrator et alii; Defendants, and bring with you a number of the Detroit Gazette of the date of the 31st of July 1818 and also the same Gazette published the three Successive weeks
Hereof fail not, under penalty of what may befal thereon. WITNESS James Witherell Presiding Judge of the Supreme Court aforesaid, at the City of Detroit, on the fifteenth day of October one thousand eight hundred and twenty four
J. Kearsley.
Clerk.